                                                     Notice Recipients
District/Off: 0207−8                        User: admin                         Date Created: 02/26/2020
Case: 8−20−70162−ast                        Form ID: 178                        Total: 35


Recipients of Notice of Electronic Filing:
aty         Fred S Kantrow          fkantrow@rkdlawfirm.com
aty         Paris Gyparakis         pgyparakis@rosenpc.com
aty         Sanford P Rosen          srosen@rosenpc.com
                                                                                                                    TOTAL: 3

Recipients submitted to the BNC (Bankruptcy Noticing Center):
db          Kelley Andree Raphael         1517 Broadway           Hewlett, NY 11557
tr          Allan B. Mendelsohn         Allan B. Mendelsohn, LLP            38 New Street        Huntington, NY 11743
smg         NYS Department of Taxation & Finance             Bankruptcy Unit         PO Box 5300        Albany, NY 12205
smg         NYS Unemployment Insurance             Attn: Isolvency Unit        Bldg. #12, Room 256         Albany, NY 12240
smg         NYC Department of Finance           345 Adams Street          Office of Legal Affairs      Brooklyn, NY 11201−3719
smg         United States Trustee       Office of the United States Trustee         Long Island Federal Courthouse      560
            Federal Plaza       Central Islip, NY 11722−4437
9779678     ALLY FINANCIAL             P.O. BOX 380903            MINNEAPOLIS, MN 55438−0903
9779679     AMERICAN EXPRESS                43 BUTTERFIELD CIRCLE                EL PASO, TX 79906
9779680     AUTOSOURCE I, INC.              1225 FRANKLIN AVENUE, STE 325                  GARDEN CITY, NY 11530
9770448     Ally Bank        6985 Union Park Center, S          Midvale, UT 84047
9779714     Ally Bank        P.O. Box 380903          Minneapolis, MN 55438−0903
9796227     Ally Bank        PO Box 130424          Roseville, MN 55113−0004
9770449     Automotive Finance Corp.          13085 Hamilton Xing. Blvd           Ste 300       Carmel, IN 46032
9770450     Bank of America, N.A.         P.O. Box 15019          Wilmington, DE 19886−5019
9770451     Barclays       P.O. Box 13337          Philadelphia, PA 19101−3337
9770452     Capital One       P.O. Box 71083          Charlotte, NC 28272−1083
9770453     CitiCards       Processing Center         Des Moine, IA 50363−0005
9779715     Citibank N.A.        241 Broadway          Amityville, NY 11701
9770454     Citizens Bank N.A.        1 Citizens Drive, ROP30B           Riverside, RI 02915
9779681     DISCOVER BANK              P.O. BOX 8003           HILLIARD, OH 43026
9779682     ELAN FINANCIAL SERVICES                 800 NICOLLET MALL                MINNEAPOLIS, MN 55402
9770455     Fidelity      900 Salem Street         Smithfield, RI 02917
9770456     Fleetway Leasing Co.        336 West Street Rd.          Feasterville−Trevose, PA 19053
9770457     GM Financial, Inc.       4001 Embarcadero Drive             Arlington, PA 76014
9770458     JPMorgan Chase Bank, N.A.           Bankruptcy Records Center           700 Kansas Lane        Monroe, LA
            71203−4774
9770459     LoanCare LLC          P.O. Box 37628          Philadelphia, PA 19101−0628
9773859     LoanCare, LLC         Gross Polowy, LLC           1775 Wehrle Drive, Suite 100         Williamsville, New York
            14221
9779716     NYC Department of Finance           1 Centre Street, Fl. 22       New York, NY 10007
9770461     NYS Tax Commission            Special Procedures Sec.         Albany, NY 12227
9770460     NextGear Capital Inc.        1320 City Center Drive          Carmel, IN 46032
9770462     Synchrony Bank         170 Election Road          Ste 125        Draper, UT 84020
9770463     Wells Fargo Bank, N.A.         P.O. Box 11758          Newark, NJ 07101−4758
                                                                                                                   TOTAL: 32
